DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:
An apparent typo with an extra instance of “the”.
“…an estimated cooling load of the cool circuit, before  controlling the movement of the diaphragm….”
Appropriate correction is required.

Claims 18 & 20 are objected to because of the following informalities:
When referring to the future air conditioning load, future cooling load and future driving state, the term “predicted” is more accurate for the claims than the term “estimated”.
For example, claim 18 could be phrased as “…calculate a predicted air conditioning load of the air conditioning circuit and a predicted cooling load of the cooling circuit…based on a predicted driving state after a preset time or preset distance…”  
Sensors and readings are already understood as estimates of the current system, therefore it is unclear if the claims refer to future driving states when using the term “estimated”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a controller configured to calculate” in claims 17 & 18.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 & 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim limitation of "a controller configured to calculate" apparently only described in ¶ 0082-0084 of applicants publish application (US 2021/0102762 A1), is not sufficiently described in the application so as to reasonably convey a person of ordinary skill in the art that the applicant poses the determining/calculating process (algorithm) used by the controller to “calculate load on the basis of driving state”. “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made”. MPEP 2161.01 I. The fact that the limitation was presented in both the original specification and the original claim does not , “the issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention”. MPEP 2163 I A.
Additionally, the air conditioning load and cooling load description in ¶ 0093 is not sufficient to only cite the inputs of the load calculations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    713
    894
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    636
    927
    media_image2.png
    Greyscale

s 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guerrero (US 20050269062 A1).

Regarding claim 1:
Guerrero discloses a cooling device (heat exchanger, 22), comprising:
a plurality of cooling tubes (flat tubes, 102) arranged in parallel and configured so that a first cooling fluid and a second cooling fluid can flow in the cooling tubes [¶ 0061];
a tank (manifold plate, 106; manifold cover, 108) communicating with the plurality of cooling tubes to allow the first cooling fluid or the second cooling fluid to flow through the plurality of cooling tubes [Fig. 4]; and
a diaphragm (transverse partition, 110) located inside the tank to separate the tank into a first space allowing the first cooling fluid to flow therein and a second space allowing the second cooling fluid to flow therein [¶ 0009], the diaphragm coupled to the tank to be rectilinearly movable in a direction of an arrangement of the plurality of cooling tubes [Fig. 4].

Regarding claim 2:
Guerrero discloses the device of claim 1, further comprising:
a guide extending in the direction of the arrangement of the plurality of cooling tubes and coupled to the diaphragm by a screw (worm screw, 42); and
an actuator (motor, 44) configured to rotate the guide, thereby rectilinearly moving the diaphragm [Fig. 4].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guerrero and Fukushima (US 20170211850 A1).

Regarding claim 3:
Guerrero discloses the device of claim 2.
Guerrero fails to disclose:
further comprising: a diaphragm O-ring fastened to a gap between an outer surface of the diaphragm and an inner surface of the tank; and a guide O-ring and a washer fastened to a gap between the diaphragm and the guide.

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Guerrero with the sealing members of Fukushima to fill any gaps around the actuating member to ensure refrigerant does not leak from the gap when the actuating member is displaced [¶ 0079].

    PNG
    media_image3.png
    527
    685
    media_image3.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guerrero and Seo (US 20130149119 A1).
Regarding claim 4:
Guerrero discloses the device of claim 2.
Guerrero fails to directly disclose:
wherein a thread is provided on each of the diaphragm and the guide, the thread being in a form of a square screw or a toothed screw. 
In the same field of endeavor, namely heat exchanger units, Seo teaches the use of a screw coupled shaft (51) with moveable mechanism (60) which is screwed to partition plate (70) [¶ 0077-0079]. 
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Guerrero with the screw guide and partition of Seo in order to allow the partition plate to move more stably together with the guide [¶ 0084].












    PNG
    media_image4.png
    853
    595
    media_image4.png
    Greyscale



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guerrero and Imanishi (US 20120024517 A1)

Regarding claim 5:
Guerrero discloses a cooling device (heat exchanger, 22), comprising:
a plurality of cooling tubes (flat tubes, 102) arranged in parallel and configured so that a first cooling fluid and a second cooling fluid can flow in the cooling tubes [¶ 0061];
a tank (manifold plate, 106; manifold cover, 108) communicating with the plurality of cooling tubes to allow the first cooling fluid or the second cooling fluid to flow through the plurality of cooling tubes [Fig. 4]; and
a diaphragm (transverse partition, 110) located inside the tank to separate the tank into a first space allowing the first cooling fluid to flow therein and a second space allowing the second cooling fluid to flow therein [¶ 0009], the diaphragm coupled to the tank to be rectilinearly movable in a direction of an arrangement of the plurality of cooling tubes [Fig. 4].
	Guerrero fails to directly disclose:
	an air conditioning circuit that uses a refrigerant as the first cooling fluid connected to the first space to allow the first cooling fluid to flow therein, the air conditioning circuit provided with a cooling core for indoor air conditioning; and
a cooling circuit that uses cooling water as the second cooling fluid connected to the second space to allow the second cooling fluid to flow therein, the cooling circuit connected to an electrical component so as to allow the second cooling fluid to exchange heat with the electrical component.
In the same field of endeavor, namely heat cycle systems, Imanishi teaches a system that includes air conditioning circuit (2000) with heat-transfer medium (refrigerant R134a, ¶ 0034) using a cooling core (compressor, 1) designed for indoor air 
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Guerrero with the cooling circuits of Imanishi in order to assure quick temperature response while minimizing the circulating heat-transfer medium to save power [¶ 0006].

Claims 6 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Guerrero and Imanishi as applied to claim 5 above, and further in view of Moriyama (US 20180328626 A1).

Regarding claim 6:
The combination of Guerrero and Imanishi discloses the system of claim 5.
Guerrero and Imanishi fail to disclose:
a first gas-liquid separator provided in the air conditioning circuit and configured to separate gas from a fluid discharged from the tank, wherein the gas separated in the first gas-liquid separator can be flowed again into the first space.
In the same field of endeavor, namely cooling systems, Moriyama teaches the use of a refrigerant separator (8) which leads to an evaporator/condenser pair (4 & 6) and expansion valve (5), then continuing to the accumulator (7), finally to the compressor (1). In ¶ 0100 Moriyama states that a gas-liquid separator and bypass pipes 
OFFICIAL NOTICE is taken that it is old and well known in the art of cooling systems using compressors that liquid refrigerant is incompressible and should be kept out of the compressor. 
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device of Guerrero and Imanishi with the gas-liquid separator of Moriyama to reduce the chances of liquid refrigerant flowing into the compressor.

Regarding claim 11:
	The combination of Guerrero and Imanishi discloses the system of claim 5.
Guerrero and Imanishi fail to disclose:
A second gas-liquid separator provided in the air conditioning circuit and configured to separate gas from a fluid discharged from the tank.
In the same field of endeavor, namely cooling systems, Moriyama teaches the use of a refrigerant separator (8) which leads to an evaporator/condenser pair (4 & 6) and expansion valve (5), then continuing to the accumulator (7), finally to the compressor (1).
In ¶ 0100 Moriyama states that a gas-liquid separator and bypass pipes may be incorporated into the system. Therefore, it is known that a gas-liquid separator could be 

    PNG
    media_image5.png
    574
    678
    media_image5.png
    Greyscale
OFFICIAL NOTICE is taken that it is old and well known in the art of cooling systems using compressors that liquid refrigerant is incompressible and should be kept out of the compressor. It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device of Guerrero and Imanishi with the gas-liquid separator of Moriyama to reduce the chances of liquid refrigerant flowing into the compressor.

s 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guerrero and Imanishi as applied to claim 5 above, and further in view of Seo.

Regarding claim 17:
The combination of Guerrero and Imanishi discloses the system of claim 5, further comprising a controller configured to:
calculate a current air conditioning load of the air conditioning circuit (high temperature system, 2) and a current cooling load of the cooling circuit (low temperature system, 4) on the basis of a current driving state [Imanishi, ¶ 0087];
Guerrero and Imanishi fail to disclose:
calculate a ratio between the calculated current air conditioning load and the calculated current cooling load; and
control a movement of the diaphragm based on the calculated ratio between the current air conditioning load and the current cooling load.
In the same field of endeavor, namely cooling systems, Seo teaches that heat exchanger (1) is dependent on the relative requirements between dissipation cores 2 & 3 [¶ 0090-0091]. While Seo does not explicitly state a ratio is calculated, the controller (80) controls the actuator to move the partition member accordingly to the requirements of one core relative to the other [¶ 0108]. Due to the nature of the tank (10) and the moveable partition member (70), adjusting one space has an equally inverse reaction on the second space. Therefore, this control system accomplishes the same task as if a ratio were calculated.

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device of Guerrero and Imanishi with the controller of Seo to optimally cope with the required heat management situation [Seo, ¶ 0106].

Regarding claim 18:
The combination of Guerrero and Imanishi discloses the system of claim 5, further comprising a controller configured to:
calculate an estimated air conditioning load of the air conditioning circuit (high temperature system, 2) and an estimated cooling load of the cooling circuit (low temperature system, 4), before the controlling the movement of the diaphragm, based on an estimated driving state after a preset time or a preset distance using navigation information [Imanishi, ¶ 0087];
Guerrero and Imanishi fail to disclose:
calculate a ratio between the calculated estimated air conditioning load and the calculated estimated cooling load; and
control a movement of the diaphragm based on the calculated ratio between the current air conditioning load and the current cooling load and a change in the ratio 
In the same field of endeavor, namely cooling systems, Seo teaches that heat exchanger (1) is dependent on the relative requirements between dissipation cores 2 & 3 [¶ 0090-0091]. While Seo does not explicitly state a ratio is calculated, the controller (80) controls the actuator to move the partition member accordingly to the requirements of one core relative to the other [¶ 0108]. Due to the nature of the tank (10) and the moveable partition member (70), adjusting one space has an equally inverse reaction on the second space. Therefore, this control system accomplishes the same task as if a ratio were calculated.
Further, assuming Seo needed to calculate a ratio for control purposes, it would be obvious to try dividing one cooling demand by the other cooling demand. Then, controlling the system based on that number’s magnitude as it is greater than, less than or equal to one.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device of Guerrero and Imanishi with the controller of Seo to optimally cope with the required heat management situation [Seo, ¶ 0106].

Regarding claim 19:
Guerrero discloses a method of controlling a cooling device (heat exchanger, 22), wherein the cooling system comprises:

a tank (manifold plate, 106; manifold cover, 108) communicating with the plurality of cooling tubes to allow the first cooling fluid or the second cooling fluid to flow through the plurality of cooling tubes [Fig. 4]; and
a diaphragm (transverse partition, 110) located inside the tank to separate the tank into a first space allowing the first cooling fluid to flow therein and a second space allowing the second cooling fluid to flow therein [¶ 0009], the diaphragm coupled to the tank to be rectilinearly movable in a direction of an arrangement of the plurality of cooling tubes [Fig. 4]. 
and wherein the method comprises:
calculating a current air conditioning load of the air conditioning circuit (high temperature system, 2) and a current cooling load of the cooling circuit (low temperature system, 4) on the basis of a current driving state [Imanishi, ¶ 0087];

	Guerrero fails to directly disclose:
	an air conditioning circuit that uses a refrigerant as the first cooling fluid connected to the first space to allow the first cooling fluid to flow therein, the air conditioning circuit provided with a cooling core for indoor air conditioning; and
a cooling circuit that uses cooling water as the second cooling fluid connected to the second space to allow the second cooling fluid to flow therein, the cooling circuit connected to an electrical component so as to allow the second cooling fluid to exchange heat with the electrical component.

controlling a movement of the diaphragm based on the calculated ratio between the current air conditioning load and the current cooling load.
In the same field of endeavor, namely heat cycle systems, Imanishi teaches a system that includes air conditioning circuit (2000) with heat-transfer medium (refrigerant R134a, ¶ 0034) using a cooling core (compressor, 1) designed for indoor air conditioning [¶ 0039]. Imanishi’s system also includes a cooling circuit (component cooling circuit, 3000) that uses a heat-transfer medium designed for electrical components [¶ 0040]. Imanishi notes that cooling water is a well know heat-transfer medium in the art [¶ 0005].
In the same field of endeavor, namely cooling systems, Seo teaches that heat exchanger (1) is dependent on the relative requirements between dissipation cores 2 & 3 [¶ 0090-0091]. While Seo does not explicitly state a ratio is calculated, the controller (80) controls the actuator to move the partition member accordingly to the requirements of one core relative to the other [¶ 0108]. Due to the nature of the tank (10) and the moveable partition member (70), adjusting one space has an equally inverse reaction on the second space. Therefore, this control system accomplishes the same task as if a ratio were calculated.
Further, assuming Seo needed to calculate a ratio for control purposes, it would be obvious to try dividing one cooling demand by the other cooling demand. Then, controlling the system based on that number’s magnitude as it is greater than, less than or equal to one.


Regarding claim 20:
The combination of Guerrero and Imanishi discloses the method of claim 19, further comprising:
calculating an estimated air conditioning load of the air conditioning circuit (high temperature system, 2) and an estimated cooling load of the cooling circuit (low temperature system, 4), before the controlling the movement of the diaphragm, based on an estimated driving state after a preset time or a preset distance using navigation information [Imanishi, ¶ 0087];
Guerrero and Imanishi fail to disclose:
calculating a ratio between the calculated estimated air conditioning load and the calculated estimated cooling load; and
controlling the movement of the diaphragm, in the controlling the movement of the diaphragm, on the basis of the ratio between the calculated current air conditioning load and the calculated current cooling load and a change in the ratio between the calculated estimated air conditioning load and the calculated estimated cooling load.
In the same field of endeavor, namely cooling systems, Seo teaches that heat exchanger (1) is dependent on the relative requirements between dissipation cores 2 & 
Further, assuming Seo needed to calculate a ratio for control purposes, it would be obvious to try dividing one cooling demand by the other cooling demand. Then, controlling the system based on that number’s magnitude as it is greater than, less than or equal to one.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device of Guerrero and Imanishi with the controller of Seo to optimally cope with the required heat management situation [Seo, ¶ 0106].

Allowable Subject Matter
Claims 7-10 & 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
For claim 7, the cooling water separator that uses specific gravity to return the cooling water directly to the cooling circuit has been found to be novel. 

For claim 13, the refrigerant separator that uses specific gravity to separate refrigerant and return the refrigerant directly to the air conditioning circuit has been found to be novel.
All other subject matter dependent on claims 7 and 13 would therefore be considered allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 10408513 B2 (Robert H.) teaches the importance of preventing the flow of liquid refrigerant into a compressor to increase efficiency and prevent compressor damage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.M./Examiner, Art Unit 3763          

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763